Case 1:19-cv-02426-DLC Document 44 Filed 05/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee eo a er 4

DOWNTOWN MUSIC PUBLISHING LLC, OLE : 19cv2426 (DLC)
MEDIA MANAGEMENT, L.P., BIG DEAL :

MUSIC, LLC, CYPMP, LLC, PEER : PRETRIAL
INTERNATIONAL CORPORATION, PSO : SCHEDULING ORDER

LIMITED, PEERMUSIC LTD., PEERMUSIC
III, LTD., PEERTUNES, LTD., SONGS OF
PEER LTD., RESERVOIR MEDIA MANAGEMENT,
INC,., THE RICHMOND ORGANIZATION, INC.,
ROUND HILL MUSIC LLC, THE ROYALTY
NETWORK, INC. and ULTRA INTERNATIONAL
MUSIC PUBLISHING, LLC,

Plaintiffs,
-y-

PELOTON INTERACTIVE, INC.,

 

Defendant.

DENISE COTE, District Judge:

As set forth at the pretrial conference held pursuant to
Rule 16, Fed. R. Civ. P., on May 9, 2019, the following schedule
shall govern the further conduct of pretrial proceedings in this
case:

1. The parties shall comply with their Rule 26(a) (1), Fed. R.
Civ. P., initial disclosure obligations by May 31, 2019.

2. No additional parties may be joined or pleadings amended
after May 31, 2019.

3. The parties are instructed to submit a letter by May 31,
2019, informing the Court of their preferred forum for
mediation, which is to occur no later than September 2019.

4, All fact discovery must be completed by December 13, 2019.

5. Expert reports and disclosure of expert testimony
conforming to the requirements of Rule 26(a} (2) (B), Fed. R.
Civ. P., by the party bearing the burden on an issue must
be served by January 17, 2020. Identification of rebuttal

 

 

 

 
Case 1:19-cv-02426-DLC Document 44 Filed 05/09/19 Page 2 of 2

experts and disclosure of their expert testimony must occur
by February 21, 2020. ,

6. All expert discovery must be completed by March 20, 2020.
7, The following motion will be served by the dates indicated
below.

Any motion for summary judgment

i

Motion served by April 10, 2020
- Opposition served by May 1, 2020
- Reply served by May 15, 2020

8. In the event no motion is filed, the Joint Pretrial Order
must be filed by April 10, 2020.

As described in greater detail in this Court’s Individual
Practices in Civil Cases, the following documents must be
filed with the Pretrial Order: Voir Dire, Requests to
Charge and a Memorandum of Law addressing all questions of
law expected to arise at trial. Any responsive papers are
due one week thereafter. Counsel will provide the Court
with two (2) courtesy copies of all pretrial documents at
the time of filing.

 

 

SO ORDERED:

Dated: New York, New York
May i0, 2019

Hei.

DEMISE COTE
United States District Judge
